Title: To George Washington from Major General Alexander McDougall, 21 October 1778
From: McDougall, Alexander
To: Washington, George


          
            Sir
            Fredericksburgh October 21st 1778.
          
          It is extremely difficult, to give your Excellency a satisfactory or conclusive Opinion on the Questions proposed to the Council of war.
          
          
          
          As to the Enemy’s Design to operate against Boston, I think it very improbable. The only Object that remains there, considering the Experience he has had, of the general Attachment of the people of the Country to America; and his relinquishing the Possession of Philadelphia, is the Destruction of the French Fleet. It is impossible to effect this, without the co-operation of a superior British Fleet. The season of the year is now so far advanced, that no Fleet can without the utmost Peril, anchor in the open bays from Cape-Cod to Newbury inclusive.
          If the Enemy have that Object in Contemplation, the only eligible Place of Debarkation, is near New-port. The Carriages and Horses necessary to transport the Apparatus and provisions across the Country, for such an Enterprise, will be difficult, if not impossible for him to procure. So much Time would be lost, before the Enemy would begin his march, that the Country would collect, which with General Sullivan’s Army, would be able to prevent a Coup De Main on the Count De Estang. And he has nothing else to fear. But even this is impossible to accomplish; but by the m<ost> perfect co-operation of the Enemy’s Fleet and Ar<my,> after they leave Newport: For if the former me<et> with but a few Days contrary winds, the Expe<dition> proves abortive; as in that time, this Army w<ill> be near the Rear of the latter. If this is imp<eded> on it’s march, and the Fleet arrives in the Ne<igh>bourhood of Boston Bay, in that Time, a Storm may disable or destroy it, which will defeat the Expedition. In short Sir, a precise co-operation between a Fleet and Army, this Season of the year, once seperated from a safe port, is next to impossible. I might adduce many proofs in Support of the Truth of this Position; but I think them unnecessary. And it is impossible for the Enemy at this Season, to get a safe port, in the first period of his Operations against the French Fleet; whatever rout he takes for debarking the Troops.
          If the Enemy had such an Enterprize in contemplation, he would have detained the Reinforcement sent for the Relief of Newport quietly there; till the rest of his Army was ready to follow; the advancing Season of the year demanded it, instead of making burning Excursions, alarming the Country, and finally returning those Corps to New-York. If notwithstanding these apparent Difficulties, the Enemy should attempt the Destruction of the Toulon Fleet, he will operate with his whole Force. The risque of a Detachment of his Army in the New England States, is too manifest, to suppose him capable of such egregious Folly.
          No Demonstrations made in New York indicate a total Evacuation; on the contrary the Merchants are easy, not packing up their goods, which will take them at least ten Days to compleat. The Officer of the Maryland Troops, who left that on Tuesday last, informs me they are 
            
            
            
            not preparing their goods for shipping: and he says, many Houses, three Story high, are full of Merchandize. The Value of this Article in that City is so great, and of so much Importance to the British Nation; that General Clinton would not dare to withdraw all the Troops from thence, without giving Notice to the Trade. However if a total Evacuation takes place, it will not now be effected, with Safety to their Trade, before the first of November, when the Objections I have enumerated of the improbability of an Attempt against the French Fleet, will receive additional Force, from the still more advanced Season. For these Reasons I am against making any other Detachment of the main Army to Boston, than one Brigade. And to this I am induced only from the bare possibility of the Enemy operating that way. This Brigade with the Aid of the Eastern Militia of Connecticut, will give Aid (if they are previously prepared) sufficient to embarrass the Enemy’s Rear or flank; that with the other difficulties I have mentioned, will prevent him from carrying on any capital Operation, till this Army can march to the Scene of Action.
          As to the Destination of those Troops of the Enemy said to be going to the Southward, if South Carolina is their Object, this Army cannot prevent any Operation they are intended for.
          The Cantoning the whole Army in a collected State would be productive of salutary and important Consequences; Order and Discipline, Uniformity in Garrison Duty and Manœuvres; But as it’s Subsistance of Provision and Forage from this State, is very questionable, I cannot advise it. If this State could furnish those Articles, they m<ust> come principally from above the Highlands. Ordinarily, the Navigation of Hudson’s River is closed as far as West Point, early in January, at least so far impeded by Ice, as to render the Navigation dangerous and precarious.
          Whatever Advantage can be derived from Transportation on that River, with any Degree of Certainty will cease at that Time; until about the first of March, at which Time the River opens, so as to make it navigable. A severe Winter makes the Carriage on the River safe, and pretty constant, and the Land Carriage easy by Sleighs above the Highlands; on the contrary a moderate one renders the Navigation impassable with Boats, or Carriages, and deprives you of the advantage of easy Carriage by Sleighing. Should the latter take place this Winter, the quantity of grain and Forage will be greatly consumed in supporting the Cattle, which cart those Supplies to your Cantonment. In Addition to these Difficulties and Contingenc[i]es, attending the supposed Advantages to be reaped from the River, the approaching winter, it is proper to remark, that very little of the Summer wheat is threshed 
            
            
            
            out before January. These Observations suggest the Expediency of the Commissary’s sending down in Time, all the Grain and Forage that can be spared above Albany, for if it’s delayed till the River closes, the Cartage will be at least one Hundred miles. Hence it appears, that if this State could supply the Army with Flour and Forage, the supposed facility of transporting them on Hudson’s River, is but for a short period, which will render the Subsistance very precarious; but the Importance of Transportation on the River, is greatly diminished, when the Ability of the State to furnish those Necessaries, is very uncertain.
          Subsistance for the French Fleet and the Army under General Sullivan, is now brought from Maryland thro’ Jersey; and some Supplies of the like Nature for this Army: And General Green informs, difficulties now attend the Transportation thro’ that State, for want of Forage bei<ng> collected, which must greatly increase, if this Arm<y> should call for much Supply from that Quar<ter;> as the short days and bad Roads will detai<n> the Horses in performing the Distance. La<st> year, the Consumption of Forage in that St<ate,> on the Rout from Kings Ferry to Coriel’s Fer<ry,> was principally occasioned by the march of y<our> Army, the Corps from the Northern Army, and the Teams which carried a few Stores and Cloathing to the Valley Forge; and yet that Article was so exhausted, that a few Hundred <mutilated> barrels of salt provisions, was stopt on the Road in March and April, for want of Forage, and the Teams obliged to return.
          The Consumption in this State was chiefly made by four thousand Horse, which brought in the Connecticut Militia, when the Enemy attacked the Posts in the Highlands, for about fifteen Days, the Teams of the Corps of the Northern Army passing throˆ, to the Southward, and those employed in transporting a few Cloaths and Stores sent to the Army, and a small Number that was necessary for the ordinary Duty of the Posts in the Highlands. These Supplies so exhausted the Forage, altho Grain in the Sheaf and Hay was brought thirty miles to Fish Kill, that the few public Horses and Cattle there, were many days without any Hay, and the Country was so gleaned of its Forage in March, that the Troops were often without three Days salt meat in Store, on which they chiefly depended; and the Teams which carted it, before grass came in, were obliged to bring the Forage with them from New-Millford.
          The Consumption in and near the Rout thro’ Jersey, by which the Supplies are to come this year, is far greater than the last at this Season, by our own Army, and that of the Enemy[.] In this State there is no Comparison. The whole Army has been in it, more than two Months, with six thousand Horses, and have been consuming Forage 
            
            
            
            of all Kinds, in Crumpond, North Castle, Bedford, Ridgefield, Danbury, Fredericksburgh and the Vicinity of Fish Kill, places sufficiently distant to draw Hay to a proper Cantonment on the East Side of Hudson’s River, and from which the chief Supplies were to be expected, except to the North of Fish Kill. And altho Pasture has been mostly used, yet the Inhabitants will be obliged on Account of it’s Consumption, to put their Cattle earlier to Hay. As to the other Articles of Forage, I am of Opinion, the Consumption has been as much, if not more than if the Horses had been fed on Hay. The like Consumption has been made on the Roads leading from Peek’s and Fish Kills to the Eastward, by the Teams transporting Provision to the Toulon Fleet and our Army at Providence, and bringing Cloathing and Stores from Boston &c. to this Army. From a Combination of these facts, and as it is uncertain, whether this State can subsist the whole Army on the East Side of the River, and the Deficiency must be brought from Jersey and Pensylvania, as well as the Supply for our Army at Providence and the Count De Estang’s Fleet, I am clearly of Opinion that the Subsistance of those Armies during the Winter will at least be exceedingly precarious, if not impracticable: And therefore it is my Advice now, that one third of the Army which were at the Plains, including General Maxwell’s Brigade, be quartered in Jersey; cantoned in a good strong position for wood and water near middle-brook, from which the necessary Guards for Elizabeth Town &c. should be sent. This will greatly diminish the Carriage of provision, and secure Subsistance for the Army in the Winter, which I think will not be attended with any Risque to either of the Armies, for the following Reasons. The Enemy in New York the two last Winters were six times our Force at the Posts in the Highlands; and then entertained the vain Idea of conquering America. The first Winter the principal Force at these Posts was two Regiments of Militia, but not a single excursion was made by Land or water beyond Mile Square. The second a party or two, of thirty men each, came as far as the Plains; but both were drove back and mostly taken. Now the Idea of Conquest is given up, in Brittain and America by the Enemy. In this Despondency, it is unquestionable, Ten Regiments at least are embarked; or soon will be. Those Corps being filled up, may at the least Estimate be placed at 5,000, which taken from their total leaves in New-York and it’s Dependancies 10,000.
          The Object of the Enemy in remaining in New York, must be either to hold it, in order to draw us from our offensive alliance against him, with France; should Britain be drove from Necessity, to acknowlege our Independance, or to put America to the Expence of another Campaign, in hopes by the Depreciation of our Currency to oblige us to give up our Independance.
          
          
          
          If the Expiration of the Time of Service of the Draughts in the Course of the Winter reduce our Army to 12,000 men, there will be 8,000 for the Defence of the Highlands, and to secure the communication of Hudson’s River. This Force well posted, and fortified, with what Assistance can be drawn from the Militia of this State and Connecticut, will bid Defiance to any Force, the Enemy will risque out of New York. And it is impracticable for him to move out by Land, or Water, without giving us many days notice, and the Forage may be so collected in our Front, that it will be impossible for him to bring out Cannon or Provision, without which he will not attempt to set down before, or attack our works: And the embarking Troops, or Stores on the River, in the Winter Season, when the winds prevail northerly, and the Ice runs, must be extremely precarious for Operation. Besides in the present Condition of the City and Island of New-York, 10,000 men cannot be quartered there, unless many of the Inhabitants are turned out of Doors. A considerable Number of them must therefore be quartered on Long or Staten Island; these must change their Cantonment, and be put in motion, before a movement is made against the Army in this Department, and will give considerable Notice, and Security.
          If our Army in Jersey fortifies their Cantonment, the Enemy must make Demonstrations sufficient to alarm them, to call the Militia, if any Enterprise should be intended against them, and the Enemy will have nearly the same Difficulties, to encounter in pursuit of this Object, as he will have in attacking this Army. He has by sad Experience been convinced of the Bravery and Alertness of the Jersey Militia, which will deter him from sending there, a force sufficient to promise him any tolerable Success, against them and the Continental Troops: Especially when New-York, on such a movement, will be exposed to a Coup de Main from this Army. There is therefore little Danger of the Enemy disturbing the Repose of the Troops in their quarters.
          For the Reasons above mentioned, if we should have good Intelligence of the Enemy’s detaching fifteen Regiments from New York, I would advise the quartering half the Army in Jersey. In the mean time I think one thousand men, should be destined to garrison West Point, and two months flour laid in for them from the first of January; the Residue of the two thirds of the Army cantoned, on the East Side of the North River, north of Croton River, and not more than fifteen miles distance from the former; which will put them in a position to receive the Supplies from this and the Southern States, with the least Difficulties of cartage from them. All which is humbly submitted to your Excellency, by your humble Servant
          
            Alexr McDougall
          
         